In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 19-2075, 19-2476 & 19-2708
UNITED STATES OF AMERICA
                                                  Plaintiff-Appellee,
                                v.

RALPHFIELD HUDSON, DAVID W. VORTIES,
and THADDEUS SPEED,
                                   Defendants-Appellants.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Western Division.
          No. 01-CR-50025 — Philip G. Reinhard, Judge.

       Appeals from the United States District Court for the
                    Central District of Illinois.
     Nos. 04-CR-20027 & 08-CR-20066 — James E. Shadid, Judge.
                    ____________________

     SUBMITTED APRIL 9, 2020 — DECIDED JULY 22, 2020
                ____________________

   Before BAUER, FLAUM, and KANNE, Circuit Judges.
   KANNE, Circuit Judge. The First Step Act allows district
courts to reduce the sentences of criminal defendants who
have been convicted of a “covered oﬀense.” See Pub. L. No.
2                               Nos. 19-2075, 19-2476 & 19-2708

115-391, 132 Stat. 5194, § 404(a) (2018). A “covered oﬀense” is
a federal crime (committed before August 3, 2010) for which
the statutory penalties were modiﬁed by the Fair Sentencing
Act of 2010. Id. § 404(a).
   These consolidated appeals present two questions: First, if
a defendant’s aggregate sentence includes both covered and
non-covered oﬀenses, may a court reduce the sentence for the
non-covered oﬀenses? Second, if the Fair Sentencing Act did
not alter the Guidelines range for a defendant’s covered of-
fense, may a court reduce the defendant’s sentence for that
oﬀense? We answer both questions aﬃrmatively.
                         I. BACKGROUND
    The three defendants in these consolidated appeals were
all convicted of at least one “covered oﬀense” under the First
Step Act. They each sought a sentence reduction, which the
respective district court denied, at least in part, after conclud-
ing that the First Step Act did not permit the court to reduce 1
a sentence for (a) a non-covered oﬀense that is grouped with
a covered oﬀense; or (b) a covered oﬀense when the defend-
ant’s Guidelines rage was ultimately unaltered by the Fair
Sentencing Act.
    A. Ralphﬁeld Hudson
   In 2003, a jury found Ralphﬁeld Hudson guilty of two
crack-cocaine oﬀenses, which are “covered oﬀenses” under
the First Step Act, and one ﬁrearm oﬀense, which is not a
“covered oﬀense.” Speciﬁcally, those oﬀenses were: posses-
sion with intent to distribute more than 5 grams of crack


    1 We use “reduce” and “imposed a reduced sentence” interchangea-
bly throughout this opinion.
Nos. 19-2075, 19-2476 & 19-2708                               3

cocaine (Count I), 21 U.S.C. § 841(b)(1)(B); possession with in-
tent to distribute less than 5 grams of crack cocaine (Count
IV), id. § 841(b)(1)(C); and possession of a ﬁrearm by a person
convicted of a felony (Count III), 18 U.S.C. § 922(g)(1). The
conduct underlying these oﬀenses involved 63 grams of crack
and a handgun found in Hudson’s vehicle. The district court
sentenced Hudson to forty years (480 months) on the ﬁrearm
oﬀense (Count III); forty years (480 months) on the ﬁrst crack
oﬀense; and thirty years (360 months) on the other crack of-
fense (Count IV), all to run concurrently.
    Hudson served sixteen years before moving for a reduced
sentence under the First Step Act in 2019. The government
agreed that the Fair Sentencing Act modiﬁed the statutory
penalties for Hudson’s crack oﬀenses, making Hudson eligi-
ble for a reduced sentence for these oﬀenses under the First
Step Act. But Hudson also asked the court to reduce the 480-
month sentence imposed for the ﬁrearm oﬀense. This sen-
tence, Hudson reasoned, was driven upward by the pre-Fair-
Sentencing-Act maximum statutory penalty for one of his
crack oﬀenses.
    The government did not contest that, with the maximum
penalty for the crack oﬀense lowered under the Fair Sentenc-
ing Act, the Guidelines range for Hudson’s ﬁrearm oﬀense
likewise dropped (from 360 months to life imprisonment to
262–327 months’ imprisonment). But the government con-
tended that this shift doesn’t matter for determining which
sentences may be reduced under the First Step Act because
the ﬁrearm oﬀense is not a “covered oﬀense,” and a court may
reduce a sentence only for a “covered oﬀense.”
   The district court agreed. It concluded that Hudson’s
crack oﬀenses qualiﬁed as “covered oﬀenses,” and imposed a
4                                   Nos. 19-2075, 19-2476 & 19-2708

reduced total sentence of 262 months’ imprisonment for those
oﬀenses. But the court determined that “there is no authority
under the First Step Act that would allow me to resentence”
Hudson for the ﬁrearm oﬀense, so the court left the corre-
sponding 480-month sentence in place. The result was that
Hudson’s aggregate sentence was unchanged, despite the
sentence reduction on his “covered oﬀenses.”
   Hudson appealed, arguing that the First Step Act permits
a district court to impose a reduced sentence for non-covered
oﬀenses, like his ﬁrearm conviction, that are part of an aggre-
gate sentence including covered oﬀenses.
    B. David Vorties
    Similar to Hudson, in 2004, David Vorties was convicted
of both a “covered” crack-cocaine oﬀense and two “non-cov-
ered” ﬁrearms oﬀenses. 2 The crack oﬀense and ﬁrst ﬁrearm
oﬀense (Counts I and II) each carried a Guidelines range of
292–365 months, and the second ﬁrearm oﬀense (Count III)
tacked on a mandatory 60-month consecutive term. This
made Vorties’s aggregate Guidelines range 352–425 months.
The district court originally sentenced Vorties to the bottom
of that range: 352 months’ imprisonment, consisting of con-
current 292-month terms for the crack and ﬁrst-ﬁrearm of-
fenses followed by a 60-month term for the second ﬁrearm of-
fense.



    2   Those offenses were: possession with intent to distribute more than
50 grams of crack (Count I), 21 U.S.C. § 841(b)(1)(A); possession of a fire-
arm by a person convicted of a felony (Count II), 18 U.S.C. § 922(g)(1); and
possession of a firearm in furtherance of a drug trafficking offense (Count
III), id. § 924(c)(1)(A).
Nos. 19-2075, 19-2476 & 19-2708                                         5

    The Fair Sentencing Act modiﬁed the statutory penalties
for Vorties’s crack-cocaine oﬀense. But that did not alter the
aggregate Guidelines range for Vorties’s convictions. He nev-
ertheless asked the court to impose a reduced sentence based
on considerations in 18 U.S.C. §§ 3553(a) and 3661 for deter-
mining an appropriate sentence. Speciﬁcally, he pointed to a
downward shift in the statutory-minimum penalty for his
crack oﬀense, from 20 years to 10 years; and he pointed to re-
habilitation and exemplary work history during his time in
prison.
   The district court declined to consider reducing Vorties’s
sentence, reasoning that the court was not “authorized” un-
der the First Step Act to “resentence” Vorties to a below-
Guidelines sentence. Vorties appealed.
    C. Thaddeus Speed
    Unlike Hudson and Vorties, Thaddeus Speed was con-
victed in 2008 of oﬀenses that are all “covered” by the First
Step Act: three crack-cocaine oﬀenses. 3 But like Vorties’s situ-
ation, Speed’s sentence was within the Guidelines range even
after the Fair Sentencing Act took eﬀect. Speed was originally
sentenced to statute-mandated life in prison. 21 U.S.C.
§ 841(b)(1)(A). The Fair Sentencing Act made that statutory
sentence no longer applicable to Speed. Instead, a 10-years-to-
life statutory range would apply along with a Guidelines
range. Under the Guidelines in eﬀect when Speed was


    3 These offenses were: one count of conspiring to distribute more than
50 grams of crack (Count I), 21 U.S.C. § 841(b)(1)(A), distributing more
than 50 grams of crack (Count II), id., and possession with intent to dis-
tribute more than 5 grams of crack (Count III), id. § 841(b)(1)(B).
6                                 Nos. 19-2075, 19-2476 & 19-2708

originally sentenced, Speed qualiﬁed as a career oﬀender,
producing a Guidelines range of 360 months to life. Under to-
day’s Guidelines, however, Speed does not meet the criteria
for career-oﬀender status. In 2017, the President commuted
Speed’s prison sentence to 262 months.4
    In 2019, Speed moved for First Step Act relief. Like Vorties,
Speed argues that sentencing considerations under 18 U.S.C.
§§ 3553(a) and 3661 warrant a reduced sentence: under the
current Guidelines, Speed does not qualify as a “career of-
fender,” which means the sentence recommended for his
crack oﬀenses under the current Guidelines is much lower
than when he was originally sentenced. He also argued that
his rehabilitation and exemplary work history during his time
in prison warrants a reduced sentence.
   The district court denied Speed’s request, concluding that
the First Step Act did not “authorize” consideration of his ar-
guments because his sentence remained below the Guidelines
range. Speed appealed that determination.
                            II. ANALYSIS
    In ruling on the defendants’ motions, each district court
relied on an interpretation of “the authority” provided to a
district court by the First Step Act. This is an issue of statutory
interpretation, which we review de novo. United States v. Shaw,
957 F.3d 734, 738 (7th Cir. 2020).
   In United States v. Shaw, we held that “if a defendant was
convicted of a crack-cocaine oﬀense that was later modiﬁed
by the Fair Sentencing Act, he or she is eligible to have a court


    4The government agreed that the President’s commutation did not
make Speed ineligible for a sentence reduction under the First Step Act.
Nos. 19-2075, 19-2476 & 19-2708                                           7

consider whether to reduce the previously imposed term of
imprisonment.” 957 F.3d at 735. We also set forth several fac-
tors, grounded in 18 U.S.C. § 3553(a), that a court may con-
sider when evaluating whether to reduce an eligible defend-
ant’s sentence under the First Step Act. Shaw, 957 F.3d at 741–
42. Speciﬁcally, we held that the First Step Act authorizes a
court to consider a range of factors to determine whether a
sentence imposed is suﬃcient, but not greater than necessary,
to fulﬁll the purposes of § 3553(a). These include new statu-
tory minimum or maximum penalties; current Guidelines;
post-sentencing conduct; and other relevant information
about a defendant’s history and conduct. Id.
   Those holdings go a far way in resolving these appeals.
We’ll ﬁrst address Hudson’s case, then turn to Vorties’s and
Speed’s.
   A. Hudson
    The district court determined that the First Step Act did
not permit the court to reduce Hudson’s sentence for a non-
covered oﬀense that was a component of an aggregate sen-
tence including covered oﬀenses. In doing so, the district
court faltered by collapsing the eligibility and discretionary
inquiries we set out in Shaw. 5 First, a judge considering a mo-
tion for a reduced sentence under the First Step Act is faced
with the question of whether the defendant is eligible for a
sentence reduction. If the defendant is eligible, then the court
faces the question of whether it should reduce the sentence. Id.
at 736.



   5 We recognize that the district court did not have the benefit of Shaw’s

reasoning when it considered Hudson’s motion.
8                               Nos. 19-2075, 19-2476 & 19-2708

    Here, Hudson was eligible for a sentence reduction under
the First Step Act because the “statutory penalties for [his]
crack-cocaine oﬀenses had been modiﬁed by the Fair Sentenc-
ing Act.” Id. at 735. His eligibility “to have a court consider
whether to reduce the previously imposed term of imprison-
ment,” id., covers the ﬁrearm oﬀense, because that oﬀense was
grouped with Hudson’s covered oﬀenses for sentencing, and
the resulting aggregate sentence included Hudson’s sen-
tences for both the ﬁrearm and covered oﬀenses. Cf. United
States v. Gravatt, 953 F.3d 258, 264 (4th Cir. 2020) (the First Step
Act allows a court to reduce a sentence “where the oﬀense of
conviction is a multi-object conspiracy where the penalties of
one object (possession of crack cocaine) were modiﬁed by the
Fair Sentencing Act, while the penalties of the other (powder
cocaine) were not reduced and independently support Gra-
vatt’s sentence”), and United States v. Venable, 943 F.3d 187, 193
(4th Cir. 2019) (“drug conviction under 21 U.S.C. § 841(a) falls
within the First Step Act’s deﬁnition of ‘covered oﬀense,’
meaning that so long as he is serving any part of his sentence
for that oﬀense, he is eligible for a reduction”).
    This conclusion aligns with the text of the First Step Act,
which says: a court that “imposed a sentence for a covered
oﬀense” may “impose a reduced sentence as if” the Fair Sen-
tencing Act “were in eﬀect at the time the covered oﬀense was
committed.” § 404(b). That language does not bar a court from
reducing a non-covered oﬀense. The district court agreed that
Hudson’s crack oﬀenses were covered oﬀenses; and the text
of the First Step Act requires no more for a court to consider
whether it should exercise its discretion to reduce a single, ag-
gregate sentence that includes covered and non-covered of-
fenses.
Nos. 19-2075, 19-2476 & 19-2708                                 9

    Excluding non-covered oﬀenses from the ambit of First
Step Act consideration would, in eﬀect, impose an extra-tex-
tual limitation on the Act’s applicability. In Section 404(c), the
Act sets forth two express limitations on its applicability.
First, a court cannot consider a defendant’s motion if that de-
fendant already reaped the beneﬁts of the Fair Sentencing
Act’s amendments or received the beneﬁt of a “complete re-
view” of a previous motion to reduce a sentence under the
section 404 of the First Step Act. § 404(c). Second, Congress
made clear that a court is not “require[d] … to reduce any sen-
tence” under the Act. Id. If Congress intended the Act not to
apply when a covered oﬀense is grouped with a non-covered
oﬀense, it could have included that language. It did not. And
“we decline to expand the limitations crafted by Congress.”
Gravatt, 953 F.3d at 264.
    In addition, a court’s consideration of the term of impris-
onment for a non-covered oﬀense comports with the manner
in which sentences are imposed. Sentences for covered of-
fenses are not imposed in a vacuum, hermetically sealed oﬀ
from sentences imposed for non-covered oﬀenses. Nor could
they be. Multiple terms of imprisonment are treated under
federal law as a single, aggregate term of imprisonment, 18
U.S.C. § 3584(c), and we’ve recognized “a criminal sentence is
a package composed of several parts.” United States v. Litos,
847 F.3d 906, 909 (7th Cir. 2017). Indeed, the Guidelines require
a court to group similar oﬀenses, U.S.S.G. § 3D1.2, and to as-
sign a combined oﬀense level for all counts. Sometimes, as
Hudson’s case demonstrates, a reduced statutory maximum
for one count grouped with other oﬀenses directly reduces
10                                   Nos. 19-2075, 19-2476 & 19-2708

penalties for other counts. 6 Here, the Fair Sentencing Act’s re-
duction of the statutory maximum penalty aﬃxed to Hud-
son’s higher-volume crack oﬀense drastically reduces—by
100 months—the Guidelines range attached to Hudson’s ﬁre-
arm oﬀense.
    In sum, a court is not limited under the text of the First
Step Act to reducing a sentence solely for a covered oﬀense.
Instead, a defendant’s conviction for a covered oﬀense is a
threshold requirement of eligibility for resentencing on an ag-
gregate penalty. Once past that threshold, a court may con-
sider a defendant’s request for a reduced sentence, including
for non-covered oﬀenses that are grouped with the covered
oﬀenses to produce the aggregate sentence. Accordingly, we
remand Hudson’s case so the court can determine whether his
aggregate term of imprisonment—including the sentence on
the ﬁrearm oﬀense—should be reduced.




     6When multiple offenses have been grouped under § 3D1.2(c), the of-
fense with the highest base offense level determines the offense level for
the entire group.
     Hudson was designated as a career offender under Guidelines in ef-
fect in 2003. U.S.S.G. § 4B1.1(A). A career offender’s offense level is deter-
mined by the highest statutory maximum penalty for a defendant’s of-
fense of conviction. In this case, Count I included the highest statutory
maximum penalty (life imprisonment), which set the offense level for all
of his offenses. The career offense level for that Count was 37. The crimi-
nal-history category for a career offender is always category VI. Hudson’s
resulting sentencing range was 360 months to life imprisonment. With the
Fair Step Act’s reduced statutory maximum penalty for Count I, Hudson’s
career offender base offense level is now 34, resulting in a new Guidelines
range of 262–327 months’ imprisonment.
Nos. 19-2075, 19-2476 & 19-2708                               11

   B. Vorties and Speed
   The district court in Vorties’s and Speed’s cases concluded
that because the First Step Act did not alter the defendant’s
Guidelines range, the court was not permitted to reduce his
sentence. We disagree.
    As in Hudson’s case, because Vorties and Speed were each
convicted of covered oﬀenses, they are eligible to have the dis-
trict court consider whether to reduce their entire term of im-
prisonment. This is true even if a defendant’s Guidelines
range has not changed.
    Nothing in the text of the First Step Act requires the Guide-
lines range to have changed for a court to consider whether to
reduce an aggregate term of imprisonment. Instead, when a
defendant is eligible for a sentence reduction—as Vorties and
Speed are—a district court may consider all relevant factors
when determining whether an eligible defendant merits relief
under the First Step Act. These factors include diﬀerent statu-
tory penalties, current Guidelines, post-sentencing conduct,
and other relevant information about a defendant’s history
and characteristics. Shaw, 957 F.3d at 741–42.
    As we explained in Shaw, utilizing 18 U.S.C. § 3553(a)’s fa-
miliar framework in considering a motion under the First Step
Act “makes good sense.” Id. at 741. Without mandating a par-
ticular set of procedures, we noted relevant factors a court
could consider when determining whether a sentence is “‘suf-
ﬁcient, but not greater than necessary,’ to comply with the
sentencing purposes set forth in § 3553(a)(2).” Id. (quoting
Pepper v. United States, 562 U.S. 476, 491 (2011)). And we de-
termined that nothing in the First Step Act precludes a court
from looking at § 3553(a) factors with an eye toward current
12                            Nos. 19-2075, 19-2476 & 19-2708

Guidelines. Id. Finally, we remarked that a defendant’s con-
duct after sentencing is “plainly relevant” to a defendant’s re-
habilitation, characteristics, and the suﬃciency of a sentence
imposed. Id. Vorties and Speed urged the district court to as-
sess their arguments related to these factors.
    Vorties argued that the Fair Sentencing Act halved the
statutory minimum penalties—from 20 years to 10 years—at-
tached to his crack oﬀenses involving more than 50 grams of
crack. See 21 U.S.C. § 841(b)(1)(A)–(B). Speed made the same
argument. Because “the statutory minimum and maximum
often anchor a court’s choice of a suitable sentence,” Shaw, 957
F.3d at 742, a change from 20 years to 10 years in the minimum
penalty unmoors an anchor in a court’s decision to select a
suitable sentence. Cf. United States v. Smith, 954 F.3d 446, 451
(1st Cir. 2020) (“The change in § 841(b)(1)(C)’s upper bound is
no small point, even for defendants guilty of distributing less
than ﬁve grams of crack, because the statutory benchmarks
likely have an anchoring eﬀect on a sentencing judge’s deci-
sion making.”). It is thus an appropriate consideration for a
court evaluating whether to impose a reduced sentence.
    As for diﬀerences between previous and current Guide-
lines, Speed pointed to a change in his career-oﬀender status.
When he was sentenced in 2010, he was considered a career
oﬀender because of a previous residential-burglary convic-
tion. As a result, he faced a Guidelines range of 360 months to
life in prison. In 2016, the Sentencing Commission removed
residential burglary from the list of crimes that lead to a ca-
reer-oﬀender designation. See U.S.S.G. § 4B1.2(a)(2), app. C,
amend. 798 (2016). So, Speed would not be a career oﬀender
under today’s Guidelines; and without a career-oﬀender des-
ignation, his Guidelines range would be 168–210 months’
Nos. 19-2075, 19-2476 & 19-2708                               13

imprisonment. Speed asked the district court to take this
change into consideration. The First Step Act does not prevent
the court from considering this change when deciding
whether the sentence imposed is “suﬃcient, but not greater
than necessary,” under 18 U.S.C. § 3553(a). As we remarked
in Shaw, “today’s Guidelines may reﬂect updated views about
the seriousness of a defendant’s oﬀense or criminal history.”
957 F.3d at 742; see also United States v. Harris, 960 F.3d 1103,
1106 (8th Cir. 2020) (“[T]he § 3553(a) factors in First Step Act
sentencing may include consideration of the defendant’s ad-
visory range under the current guidelines.”); Smith, 954 F.3d
at 452 n.8.
    Finally, Speed and Vorties asked the district court to con-
sider their post-sentencing conduct. Speed pointed to a mini-
mal disciplinary history in prison and commendable initiative
to better himself. For example, he voluntarily joined the Psy-
chology Services Suicide Watch Companion Team at the
prison where he resides. This team is made up of inmates who
have demonstrated “superior institutional adjustment,” “ma-
turity,” “responsibility,” and “commitment to the well-being
of fellow inmates”; who provide visual supervision of in-
mates placed on suicide watch; and who respond to poten-
tially life-threatening emergencies. Speed also consistently
enrolled in education courses, including drug education and
abuse courses, and earned his GED in 2012. Vorties, too, relied
on post-sentencing conduct. For example, he incurred only
two minor disciplinary infractions over the ﬁfteen years he
has been incarcerated. And “he found his niche” in the prison-
industries program, where he has been employed since 2007,
with supervisors describing him as a “dependable” worker
who “requires little to no supervision, and is good at his job.”
14                                  Nos. 19-2075, 19-2476 & 19-2708

    The district court is authorized to consider this post-sen-
tencing conduct. The conduct is relevant to Speed’s and
Vorties’s criminal history and characteristics; it is pertinent to
the need for the sentence imposed; and it can inform a court
in carrying out its duty to impose a sentence suﬃcient, but not
greater than necessary to comply with the sentencing pur-
poses set forth in § 3553(a). 7 Shaw, 957 F.3d at 741 (quoting
Pepper, 562 U.S. at 491); 18 U.S.C. § 3661.
    In sum, the First Step Act does not prevent a court from
considering updated statutory benchmarks, current Guide-
lines, and post-sentencing conduct when determining
whether a reduced sentence is merited. Shaw, 957 F.3d at 741.
The district court did not address these arguments because it
determined the First Step Act did not authorize their assess-
ment. 8 We accordingly remand these cases for the court to do
so and to determine whether Vorties’s and Speed’s sentences
should be reduced.
                             III. CONCLUSION
    Because each defendant was eligible for a sentence reduc-
tion under the First Step Act, and because the district courts
may reduce sentences for both non-covered oﬀenses grouped

     7On that note, we flag the district court’s distinction between “resen-
tencing” and a “sentence reduction” in reaching the conclusion that there
is “no real argument to be made here—short of resentencing as opposed
to sentence reduction—to go below [his original] guideline range.” The
district court in Shaw also relied on this distinction. We reiterate our con-
clusion that “the First Step Act does not include the limitations particular
to [18 U.S.C.] § 3582(c)(2).” Shaw, 957 F.3d at 743.
     8As with the district court in Hudson’s case, we recognize that the
district court in Vorties’s and Speed’s cases did not have the benefit of
Shaw when addressing their motions for a reduced sentence.
Nos. 19-2075, 19-2476 & 19-2708                      15

with a covered oﬀense and covered oﬀenses for which the
Guidelines range has not changed, we REVERSE and
REMAND for review and rulings consistent with this opin-
ion.